In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-14-00314-CV
                          ____________________

    BEAUMONT INDEPENDENT SCHOOL DISTRICT, TIMOTHY
  CHARGOIS, PATRICIA LAMBERT, SYBIL COMEAUX, AND JESSIE
                     HAYNES, Appellants

                                       V.

                      RONALD REYNOLDS, Appellee
_______________________________________________________          ______________

                   On Appeal from the 58th District Court
                         Jefferson County, Texas
                        Trial Cause No. A-195,812
________________________________________________________           _____________

                        MEMORANDUM OPINION

     This is an accelerated appeal of a trial court order that denied a plea to the

jurisdiction filed by Beaumont Independent School District (“BISD”) and its

Superintendent, Timothy Chargois, and that granted a temporary injunction

prohibiting them from taking any action to terminate the employment of Ronald

Reynolds. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4), (8) (West Supp.

2014). Patricia Lambert, Sybil Comeaux, and Jessie Haynes joined the notice of

                                        1
appeal, but none of those defendants filed a plea to the jurisdiction. The trial

court’s order denied Reynolds’s request for temporary injunctive relief as to

Lambert, Comeaux, and Haynes. Reynolds did not file a notice of appeal. While

the appeal was pending, Chargois resigned as Superintendent of BISD.

      Reynolds filed a motion to dismiss the interlocutory appeal as moot.

Reynolds states that the new superintendent informed him that his employment

would not be terminated. Reynolds argues that the action of the new superintendent

disposed of all issues in the interlocutory order. In response, the appellants filed a

motion to dismiss the entire cause as moot. They agree that all issues before this

Court on appeal are moot. They further assert the entire cause is moot and must be

dismissed.

      No justiciable controversy exists between Reynolds and either the school

district or its superintendent. Because Reynolds’s dispute with the school district

and its superintendent is moot, we must dismiss Reynolds’s case against them and

not just their accelerated appeal. See Heckman v. Williamson Cnty., 369 S.W.3d
137, 162 (Tex. 2012). However, the filing of the notice of appeal did not invoke

this Court’s jurisdiction over the entire case. See Davis v. Huey, 571 S.W.2d 859,

861-62 (Tex. 1978). Although they are nominally appellants, Reynolds’s claims

against Lambert, Comeaux, and Haynes are outside the scope of the order that is

                                          2
before this Court in an accelerated appeal. As a result, this Court cannot determine

whether those claims present a justiciable controversy at this time. Accordingly,

we vacate the trial court’s order of July 11, 2014, and dismiss Ronald Reynolds’s

lawsuit against Beaumont Independent School District and Timothy Chargois.

      VACATED AND DISMISSED.


                                              ________________________________
                                                        HOLLIS HORTON
                                                            Justice


Submitted on October 8, 2014
Opinion Delivered October 9, 2014

Before Kreger, Horton, and Johnson, JJ.




                                          3